Exhibit 10.1
AMENDMENT TO THE
2005 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
OF NOBLE ENERGY, INC.
     Pursuant to the provisions of Section 6.03 thereof, the 2005 Stock Plan for
Non-Employee Directors of Noble Energy, Inc. (the “Plan”) is hereby amended in
the following respects only:
     FIRST: Effective as of March 17, 2011, Section 3.01 of the Plan is hereby
amended by restatement in its entirety to read as follows:
     3.01 Grant of Options. No automatic Option grants shall be made pursuant to
this Plan on or after March 17, 2011. At any time and from time to time the
Board of Directors in its discretion may grant an Option to any Non-Employee
Director, including a Non-Employee Director who previously has received
automatic Option grants pursuant to the prior provisions of this Plan; provided,
however, that the aggregate number of shares of Common Stock that may be subject
to Options granted to a particular Non-Employee Director during any calendar
year shall not exceed 11,200. Each Option granted pursuant to the Plan shall be
subject to the restrictions, terms and conditions set forth in Section 3.02
below, and to such other restrictions (including forfeiture restrictions), terms
and conditions not inconsistent therewith or with the other provisions of the
Plan as shall be determined by the Board of Directors in its discretion at the
time of the granting of such Option.
     SECOND: Effective as of March 17, 2011, Section 4.01 of the Plan is hereby
amended by restatement in its entirety to read as follows:
     4.01 Grant of Stock Awards. No automatic Stock Award grants shall be made
pursuant to this Plan on or after March 17, 2011. At any time and from time to
time the Board of Directors may grant a Stock Award to any Non-Employee
Director, including a Non-Employee Director who previously has received
automatic Stock Award grants pursuant to the prior provisions of this Plan;
provided, however, that the aggregate number of shares of Common Stock that may
be subject to Stock Awards granted to a particular Non-Employee Director during
any calendar year shall not exceed 4,800. Each Stock Award granted pursuant to
the Plan shall be subject to the restrictions, terms and conditions set forth in
Sections 4.02 and 4.03 below, and to such other restrictions (including
forfeiture restrictions), terms and conditions not inconsistent therewith or
with the other provisions of the Plan as shall be determined by the Board of
Directors in its discretion at the time of the granting of such Stock Award.

 



--------------------------------------------------------------------------------



 



     THIRD: Effective as of March 17, 2011, the Plan shall be amended by adding
the following new Section 6.07 to the end thereof:
     Section 6.07 Internal Revenue Code Section 409A. The compensation payable
by the Company to or with respect to a Holder or an Awardee pursuant to this
Plan is intended to be compensation that is not subject to the tax imposed by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Plan and the agreements evidencing the Options and Stock Awards shall be
administered and construed to the fullest extent possible to reflect and
implement such intent; provided, however, that any provision of this Plan or an
agreement to the contrary notwithstanding, the Company and its Affiliates and
their respective directors, officers, employees and agents do not guarantee any
particular tax treatment with respect to the compensation payable pursuant to
the Plan or an agreement, and shall not be responsible or liable for any such
treatment.
     IN WITNESS WHEREOF, this Amendment has been executed on this 22nd day of
March 2011.

            NOBLE ENERGY, INC.
      By:   /s/ Charles D. Davidson         Name:   Charles D. Davidson       
Title:   Chief Executive Officer     

- 2 -

 